An unpub|is|‘ied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

WILLIAM MILLER; AND MELANIE No. 64686
MILLER,

Appellants, l  j
VS' F l E..E ». 
BANK OF AMERICA, N.A., JUL 3 l 
Respondent.

" oe'puw cLzRK
ORDER DISMISSING APPEAL

Appellants’ unopposed motion to voluntarily dismiss this
appeal is granted. Accordingly_, this appeal is hereby dismissed, with the
parties to bear their own costs and fees. NRAP 42(b).

It is so ORDERED.

.C.J.

cc: H0n. James Todd Russe]l, District Judge
Wayne M. Pressel
Akerman LLP/Las Vegas
McCarthy & Holthus, LLP/Las Vegas
Carson City Clerk

Supnsmz C<)uRT
oF
NEvAnA

(0)194'),\   __